DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 9/3/20 and 11/17/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 3/23/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (2015/0260710) (of record).
Regarding claim 1, 6 and 13,  figure 1of Tseng et al below discloses a base (102) having a board surface (108); and a plurality of protruding structures (104, 112) extending from the board surface (108) and regularly arranged, wherein each of the protruding structures (104, 112) includes an outer portion (112) configured to touch at least one target biological particle (114) and an inner portion (104) that is connected between the board surface (108) and the outer portion (112), and wherein the board surface (108) has an interspace region arranged outside of the protruding portions (104, 112), and as seen from figure 1, it is inherent that the interspace region occupies 20- 80% of the board surface (108).

    PNG
    media_image1.png
    550
    740
    media_image1.png
    Greyscale

Tseng et al teaches that the nanowires (i.e., protruding structures 104, 112) are made of Silicon which is same material used by the present application (par. [0031]) and does not explicitly teach that each of the protruding structures, a structural strength of the inner portion is less than that of the outer portion. However, it would have been obvious to one having ordinary skill in the art to modify the invention of Tseng et al so that the structural strength of the inner portion is less than that of the outer portion whichever suitable for the device.
Regarding claims 2-4, Tseng et al teaches that the structure has a longitudinal dimension that is greater than the two orthogonal lateral dimensions. The two lateral dimension can be less than 1micron meter (par. [0031] and [0034]). Thus, any two of the outer portions of the protruding structures adjacent to each other has an interval there-between that is within a range of 0.2-2 um and the height within the range of 0.1-15 um.
Regarding claim 5, Tseng et al does not teach that the outer portion (112)  of each of the protruding structures (104, 112) is in a cylindrical shape, dome shape, a conical frustum shape, or a pyramidal frustum shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the shape of the outer portion, for example, cylindrical shape, dome shape, conical frustum shape or pyramidal frustum shape because it is matter of design choice which a person of ordinary skill in the art (see in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 7, Tseng et al teaches that each of the protruding structures is made of silicon (par. [0031]) and does not teach that each of the protruding structures, a crystal structure of the inner portions is smaller than that of the outer portions. However, it would have been obvious to one having ordinary skill in the art to modify the device of Tseng et al so that a crystal structure of the inner portions is smaller than that of the outer portions whichever suitable for the device.
Regarding claim 8, Tseng et al teaches that each of the protruding structures is made of silicon and does not teach that it is made of glass. However, it would have been obvious to one having ordinary skill in the art to replace the silicon by glass because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, Tseng et al teaches that the protruding structures (104, 112) are formed on the board surface (108) in a matrix arrangement (figure 1).
Regarding claims 10 and 12, Tseng et al teaches that the protruding structures (104) on the board surface (108) are distributed as a plurality of first structural groups having cylindrical shape. Tseng et al does not teach that each of the first structural groups defines a capture region having an N-sided polygon with a shape corresponding to the at least one target biological particle, and N is an integer larger than or equal to three. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the shape of the protruding structures, for example, an N-sided polygon with a shape corresponding to the at least one target biological particle, and N is an integer larger than or equal to three because it is matter of design choice which a person of ordinary skill in the art (see in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spero et al (2018/0266951) discloses a flow cell utilizing surface-attached structures, and related systems and methods and Vulto et al (2022/0017846) discloses a device for assessing mechanical strain induced in or by cells. However, they fail to teach the limitation “each of the protruding structures, a structural strength of the inner portion is less than that of the outer portion” as now claimed in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 13, 2022